TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                         WORKERS’ COMPENSATION APPEALS BOARD


         Karen Quinn                                     )   Docket No. 2015-06-0025
                                                         )
         v.                                              )   State File No. 3004-2015
                                                         )
         SMX                                             )



                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 20th day of August, 2015.
 Name                    Certified   First Class   Via   Fax      Via     Email Address
                         Mail        Mail          Fax   Number   Email

 Karen Quinn                              X                          X    karen.quinn@mac.com
                                                                          57 3rd Ave. N.
                                                                          Mt. Juliet, TN, 37122
 Mike Newton                                                         X    mike.newton@leitnerfirm.com
 Kenneth M. Switzer,                                                 X    Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                 X    Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: Matthew.Salyer@tn.gov
                                                                                   FILED
                                                                               August 20, 2015
                                                                                  TENNESSEE
                                                                             WORKERS' COMPENSATION
                                                                                APPEALS BOARD

                                                                                  Time: 8:45 AM




               TENNESSEE BUREAU OF WORKERS' COMPENSATI ON
                  WORKERS' COMPENSATI ON APPEALS BOARD


   Karen Quinn                               ) Docket No. 2015-06-0025
                                             )
   v.                                        ) State File No. 3004/2015
                                             )
   SMX                                       )
                                             )
  Appeal from the Court of Workers'          )
  Compensation Claims                        )
  Kenneth M. Switzer, Chief Judge            )




                     Affirmed and Remanded-Fil ed August 20, 2015


This interlocutory appeal involves an employee who alleges to have suffered a back injury
lifting a heavy box at work. The employer denied the claim based on its belief that the
employee did not suffer a work-related injury. Following an expedited hearing, the trial court
declined to order medical benefits based on a finding that the employee failed to establish an
injury arising out of and in the course and scope of her employment. The employee has
appealed. We affirm the trial court's decision and remand the case for any further proceedings
that may be necessary.

Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board, in which Judge
David F. Hensley and Judge Timothy W. Conner joined.

Karen Quinn, Mt. Juliet, Tennessee, employee-appellant, prose

Michael D. Newton, Chattanooga, Tennessee, for the employer-appellee, SMX
                                  Factual and Procedural Background

       Karen Quinn ("Employee") was employed by SMX ("Employer"), a temporary staffing
agency, and was assigned to work at an Amazon.com ("Amazon") facility in Wilson County,
Tennessee. 1 ·Employee alleges that on November 21 , 2014, she was performing her duties at
work when she hurt her back lifting a box containing a steel bench. Believing that her injury
was a pulled or strained muscle, she did not report it that day. When she told an Amazon
supervisor the following day that she had injured her back, he reportedly told her she could
seek treatment at AmCare, Amazon's on-site medical facility. Believing she would not receive
meaningful treatment, she elected not to go.

       Several days later, Employee reported the injury to her supervisor, Amber Weisenhutter,
who escorted her to AmCare. Employee informed the attending medical care provider at
AmCare, Michelle Ammerman, that she injured her back lifting a box, and Ms. Ammerman
provided BioFreeze treatments for the next several days. The notes from AmCare reflect that
Employee's back began hurting when she was at home on November 16, 2014, and that she
reported prior back pain while teaching yoga.

       Employee testified that when Ms. Weisenhutter escorted her to Am Care, she presented a
form for her to sign. Employee initially believed the form was an injury report but later came
to believe it was a document titled Non-Work Related Declaration indicating her injury was
not work-related. Robert Fratsch, Amazon's safety manager, also allegedly presented a
document for Employee's signature on December 1, 2014, which she now believes was also a
Non-Work Related Declaration. According to Employee, she overheard a conversation
between Mr. Fratsch and Ms. Weisenhutter in which Mr. Fratsch confirmed to Ms.
Weisenhutter that he had gotten "her" to sign "it." Employee acknowledged that the signature
on the December 1 document was hers, but maintained that she either did not know what she
was signing because it had been misrepresented or that portions of the document were
concealed or altered to fraudulently obtain her signature.

       On the date of Employee's alleged injury, she received a final written warning for being
"off-task." Employee testified that she did not review this document, sign it, or receive a copy.
However, the document bears what appears to be her signature. Employee was terminated on
December 5, 2014. Mr. Fratsch testified that, after Employee was terminated, she contacted
him to report a work-related injury. He told her she had signed the Non-Work Related
Declaration, but instructed her to come to the facility to fill out a report and select a physician

1
  No transcript of the expedited hearing has been filed. Employee did file a statement of the evidence, which the
trial court found was not a recitation of the evidence but, instead, was essentially a position statement. We
agree. We also note, as the trial court did, that Employee's statement of the evidence does not comply with
Section 3.4 of the Appeals Board 's Practice and Procedure Guidelines, which permits the parties to file a joint
statement of the evidence that must be approved by the trial judge. Thus, we have gleaned the factual
background from the pleadings, exhibits introduced at the expedited hearing, and the trial court's order entered
after the hearing.

                                                       2
from a panel. Employee did not appear as instructed because she was suspicious of Mr.
Fratsch's motives. Mr. Fratsch testified that his investigation did not reveal a work-related
injury and, therefore, Employee's claim was denied.

        After being unable to resolve the dispute through mediation, Employee filed a Request
for Expedited Hearing. The Request for Expedited Hearing was dismissed due to Employee's
failure to file an accompanying affidavit as required by Tenn. Comp. R. & Regs. 0800-02-21-
.14(l)(a) (2015), which she corrected upon re-filing. At the expedited hearing, Employee
asserted that she injured her back lifting a box at work, that she timely reported the injury, and
that she was tricked into signing the Non-Work Related Declaration.

       Following the expedited hearing, the trial court found that Employee failed to establish
that she sustained an injury arising out of and in the course and scope of her employment.
Thus, the trial court denied benefits. In doing so, the trial court noted concerns regarding the
credibility of Employee, Ms. Weisenhutter, and Mr. Fratsch. On the other hand, the trial court
found Ms. Ammerman to be a credible witness and, as a result, relied principally upon her
testimony in making its ruling. Employee timely appealed, and the record was submitted to the
Appeals Board on August 12, 2015.

                                      Standard of Review

        The standard of review to be applied by this Board in reviewing a trial court's decision
is statutorily mandated and limited in scope. Specifically, "[t]here shall be a presumption that
the findings and conclusions of the workers' compensation judge are correct, unless the
preponderance of the evidence is otherwise." Tenn. Code Ann. § 50-6-239( c)(7) (20 14 ). The
trial court's decision must be upheld unless the rights of a party "have been prejudiced because
findings, inferences, conclusions, or decisions of a workers' compensation judge:

       (A)    Violate constitutional or statutory provisions;
       (B)    Exceed the statutory authority of the workers' compensation judge;
       (C)    Do not comply with lawful procedure;
       (D)    Are arbitrary, capricious, characterized by abuse of discretion, or clearly
              an unwarranted exercise of discretion; or
       (E)    Are not supported by evidence that is both substantial and material in the
              light of the entire record."

Tenn. Code Ann. § 50-6-217(a)(3) (2015). Like other courts applying the standards embodied
in section 50-6-217(a)(3), we will not disturb the decision of the trial court absent the limited
circumstances identified in the statute.




                                               3
                                           Analysis

                                              A.
      Employee has chosen to proceed pro se throughout the proceedings in the trial court and
on appeal, which is her prerogative. It is well-settled, however, that pro se litigants must
comply with the same standards to which represented parties must adhere. Watson v. City of
Jackson, 448 S.W.3d 919, 926-27 (Tenn. Ct. App. 2014). As one court has observed,

      [p ]arties who decide to represent themselves are entitled to fair and equal
      treatment by the courts. The courts should take into account that many pro se
      litigants have no legal training and little familiarity with the judicial system.
      However, the courts must also be mindful of the boundary between fairness to a
      pro se litigant and unfairness to the pro se litigant's adversary. Thus, the courts
      must not excuse pro se litigants from complying with the same substantive and
      procedural rules that represented parties are expected to observe.

Akard v. Akard, No. E2013-00818-COA-R3-CV, 2014 Tenn. App. LEXIS 766, at *11
(Tenn. Ct. App. Nov. 25, 2014) (quoting Hessmer v. Hessmer, 138 S.W.3d 901, 903
(Tenn. Ct. App. 2003)). Accordingly, appellate courts will not "dig through the record
in an attempt to discover arguments or issues that [a pro se party] may have made had
[that party] been represented by counsel. To do so would place [the opposing party] in
a distinct and likely insurmountable and unfair disadvantage," as the court would
essentially be acting as counsel for the unrepresented party. Webb v. Sherrell, No.
E2013-02724-COA-R3-CV, 2015 Tenn. App. LEXIS 645, at *5 (Tenn. Ct. App. Aug.
12,2015).

                                             B.

       With the foregoing principles in mind, we turn to the sufficiency of the record on
appeal. Tennessee law is clear that the appealing party has the burden to ensure that an
adequate record is prepared on appeal. As explained by one court,

      [t]he appellant has the duty of preparing a record that conveys a fair, accurate
      and complete account of the proceedings in the trial court with respect to the
      issues on appeal. We are provided with only the trial court's findings of facts
      and conclusions of law rendered from the bench and the exhibits introduced at
      the trial of this cause, which include three doctor's depositions. We do not have
      a record of the lay testimony presented to the trial court. In the absence of an
      adequate record on appeal, this Court must presume the trial court's rulings were
      supported by sufficient evidence.



                                              4
 Vulcan Materials Co. v. Watson, No. M2003-00975-WC-R3-CV, 2004 Tenn. LEXIS 451, at
 *6-7 (Tenn. Workers' Comp. Panel May 19, 2004) (citation omitted). See also Jernigan v.
 Hunter, No. M2013-01860-COA-R3-CV, 2014 Tenn. App. LEXIS 617, at *5 (Tenn. Ct. App.
 Sept. 30, 2014) ("It is the duty of the appellant to prepare a record which conveys a fair,
 accurate, and complete account of what has transpired in the trial court with respect to the
 issues that form the basis of the appeal.").

         Further, including a transcript or statement of the evidence as part of the record on
 appeal promotes meaningful appellate review and, in turn, public confidence in the integrity
 and fairness of the process. As one court has observed, "[ f]ull appellate consideration of a trial
 court's determination ... is part of the process designed to achieve an accurate and just
 decision .... " In reAdoption ofJD.W, No. M2000-00151-COA-R3-CV, 2000 Tenn. App.
 LEXIS 546, at *12 (Tenn. Ct. App. Aug. 16, 2000). Indeed, "[w]ithout a transcript or a
 statement of the evidence, the appellate court cannot know what evidence was presented to the
 trial court, and there is no means by which we can evaluate the appellant's assertion that the
 evidence did not support the trial court's decision." Britt v. Chambers, No. W2006-00061-
 COA-R3-CV, 2007 Tenn. App. LEXIS 38, at *8 (Tenn. Ct. App. Jan. 25, 2007). Accordingly,
 "it is essential that the appellate court be provided with a transcript of the trial proceedings or a
 statement of the evidence .... " !d. at 7.

          In the present case, the trial court, after thoroughly analyzing the testimony, found that
  Employee failed to present sufficient information to satisfy the court that she would likely
  succeed at a trial on the merits. See Tenn. Code Ann. § 50-6-239(d)(l) (2014) ("[A] workers'
  compensation judge may . . . enter an interlocutory order upon determining that the injured
  employee would likely prevail at a hearing on the merits."). On appeal, Employee challenges
  the trial court's conclusion, asserting that the evidence does not support the decision.
  However, we have been provided with no record of any testimony taken during the expedited
  hearing which, according to the trial court's order, was relied upon by the court to resolve the
  issues. And, as noted above, no valid statement of the evidence has been submitted. Thus, the
  totality of the evidence introduced in the trial court is unknown, and we decline to speculate as
  to the nature and extent of the proof presented to the trial court. Instead, consistent with
  established Tennessee law, we presume that the trial court's ruling was supported by sufficient
· evidence. See Leek v. Powell, 884 S.W.2d 118, 121 (Tenn. Ct. App. 1996) ("In the absence of
  a transcript or a statement of the evidence, we must conclusively presume that every fact
  admissible under the pleadings was found or should have been found favorably to the
  appellee.").

                                              Conclusion

        For the foregoing reasons, we hold that the evidence does not preponderate against the
trial court's decision. Nor does the trial court's decision violate any of the standards set forth
in Tennessee Code Ann'otated section 50-6-217(a)(3). Accordingly, the trial court's decision is
affirmed, and the case is remanded for any further proceedings that may be necessary.

                                                  5
    Marshall L. Davidson, III
    Presiding Judge
    Workers' Compensation Appeals Board




6